NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

DAVID LEE SMITH,
Plaintiff-Appellant,

V.

UNITED STATES,
Defendant-Appellee.

2012-5074 ~

Appeal from the United States Court of Federal
Claims in case no. 10-CV-218, Judge Edward J. Damich.

ON MOTION

ORDER

The United States moves for an ll-day extension of
time, until May 25, 2012, to f11e its response brief

SMITH V. US 2

Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted.

FoR THE CGURT

 2 1  /s/ J an Horbaly
Date J an Horbalyr
Clerk

ccc David Lee Smith
Curtis C. Pett, Esq. F"_Eg _
U.S. CGUHT OF AFPEA!.S FUH

325 THE FE!JERAL C|RCU|T

MAY 21 2012

.]AN HUBBAL¥
CLERK